Exhibit 10.8

(Non-Senior Executive Form)

CUMULUS MEDIA INC.

NONSTATUTORY STOCK OPTION AGREEMENT

THIS AGREEMENT is made this ____ day of ________, 2018 (the “Grant Date”),1
between Cumulus Media Inc., a Delaware corporation (the “Company”), and
__________ (the “Optionee”).

WHEREAS, the Company desires to grant to the Optionee an option to purchase
shares of Class A common stock (the “Shares”) under the Company’s Long-Term
Incentive Plan (the “Plan”); and

WHEREAS, the Company and the Optionee understand and agree that any capitalized
terms used herein, if not otherwise defined, shall have the same meanings as in
the Plan (the Optionee being referred to in the Plan as a “Participant”).

NOW, THEREFORE, in consideration of the following mutual covenants and for other
good and valuable consideration, the parties agree as follows:

 

1. GRANT OF OPTION

The Company grants to the Optionee the right and option to purchase all or any
part of an aggregate of ______ Shares (the “Option”) on the terms and conditions
and subject to all the limitations set forth herein and in the Plan, which is
incorporated herein by reference. The Optionee acknowledges receipt of a copy of
the Plan and acknowledges that the definitive records pertaining to the grant of
this Option, and exercises of rights hereunder, shall be retained by the
Company. The Option granted herein is intended to be a Nonstatutory Option as
defined in the Plan.

 

2. EXERCISE PRICE

The purchase price of the Shares subject to the Option shall be $     per Share
(the “Exercise Price”). The foregoing notwithstanding, the Optionee acknowledges
that the Company cannot and has not guaranteed that the Internal Revenue Service
(“IRS”) will agree that the per Share Exercise Price of the Option equals or
exceeds the fair market value of a Share on the Grant Date in a later
determination. The Optionee agrees that if the IRS determines that the Option
was granted with a per Share Exercise Price that was less than the fair market
value of a Share on the Grant Date, the Optionee shall be solely responsible for
any costs or tax liabilities related to such a determination.

 

1  To be the Emergence Date.



--------------------------------------------------------------------------------

3. EXERCISE OF OPTION

Subject to the Plan and this Agreement, the Option shall vest and be exercisable
as follows:

 

     EXERCISE PERIOD

Number of Shares

  

Commencement

        Date        

  

Expiration

        Date        

30% of the total Option Shares    1st Anniversary of Grant Date    Five Years
from Grant Date An additional 30% of the total Option Shares    2nd Anniversary
of Grant Date    Five Years from Grant Date An additional 20% of the total
Option Shares    3rd Anniversary of Grant Date    Five Years from Grant Date
Remaining 20% of the Option Shares    4th Anniversary of Grant Date    Five
Years from Grant Date

The Optionee must be employed by the Company at all times from the Grant Date
through the applicable annual vesting date set forth above in order to vest in
the tranche of Option Shares vesting on such date. Upon a termination of the
Optionee’s employment with the Company for any reason or no reason, all vesting
of the Option shall cease. The foregoing notwithstanding, if the Optionee’s
employment with the Company terminates by virtue of the Optionee’s
(i) termination by the Company without Cause; (ii) voluntary resignation for
Good Reason; (iii) death; or (iv) Disability (a termination of employment for
any of the reasons set forth in the immediately preceding subsections
(i) through (iv) to be referred to herein as a “Qualifying Termination”), then
the vesting of the Option shall be accelerated as of the date of the Qualifying
Termination by that number of Option Shares that would have otherwise vested on
the next succeeding annual vesting date, as if the Optionee continued to be
employed through such date.

Notwithstanding the foregoing, if the Optionee’s services are terminated by the
Company without Cause or as the result of the Optionee’s voluntary resignation
for Good Reason, in either instance at any time within the three (3) month
period immediately preceding, or the twelve (12) month period immediately
following, a Change in Control, one hundred percent (100%) of the Option Shares
that are (or were) otherwise unvested Shares as of the date the Optionee’s
employment terminates shall thereafter become vested Shares. For purposes of
this Agreement, a “Change in Control” shall be deemed to occur on the earliest
of (a) the purchase or other acquisition of outstanding shares of the Company’s
capital stock by any entity, person or group of beneficial ownership, as that
term is defined in rule 13d-3 under the Securities Exchange Act of 1934 (other
than the Company or one of its subsidiaries or employee benefit plans), in one
or more transactions, such that the holder, as a result of such acquisition,
then owns more than 50% of the outstanding capital stock of the Company entitled
to vote for the election of directions (“Voting Stock”); (b) the completion by
any entity, person, or group (other than the Company or one of its subsidiaries
or employee benefit plans) of a tender offer or an exchange offer for more than
50% of the outstanding Voting Stock of the Company; and (c) the effective time
of (1) a merger or consolidation of the Company with one or more corporations as
a result of which the holders of the

 

2



--------------------------------------------------------------------------------

outstanding Voting Stock of the Company immediately prior to such merger or
consolidation hold less than 50% of the Voting Stock of the surviving or
resulting corporation immediately after such merger or consolidation, or (2) a
transfer of all or substantially all of the property or assets of the Company
other than to an entity of which the Company owns at least 80% of the Voting
Stock, or (3) the approval by the stockholders of the Company of a liquidation
or dissolution of the Company.

For purposes of this Agreement, “Good Reason” shall have the meaning ascribed to
such term under any employment agreement between the Optionee and the Company
and, absent any such definition, Good Reason shall mean the occurrence of any of
the following events without the Optionee’s consent: (i) a material diminution
in the Optionee’s base salary, other than in connection with an across the board
reduction affecting the Company’s senior management team; (ii) a material
diminution in the Optionee’s duties, authority or responsibilities; or (iii) a
change of greater than fifty (50) miles in the geographic location from which
the Optionee primarily performs his or her services on behalf of the Company.
The foregoing notwithstanding, no event described above shall constitute Good
Reason unless (1) the Optionee gives written notice to the Company specifying
the condition or event relied upon for the Good Reason termination within ninety
(90) days following the initial existence of such condition or event; (2) the
Company fails to cure the event or condition constituting Good Reason within
thirty (30) days following receipt of the Optionee’s written notice; and (3) the
Optionee actually terminates his or her employment within thirty (30) days of
the end of such cure period.

 

4. ISSUANCE OF STOCK

The Option may be exercised in whole or in part (to the extent that it is
exercisable in accordance with its terms) by giving written notice (or any other
approved form of notice) to the Company. Such notice shall be signed by the
person exercising the Option, shall state the number of Shares with respect to
which the Option is being exercised, shall contain the warranty, if any,
required under the Plan and shall specify a date (other than a Saturday, Sunday
or legal holiday) not less than five (5) nor more than ten (10) days after the
date of such written notice, as the date on which the Shares will be purchased,
at the principal office of the Company during ordinary business hours, or at
such other hour and place agreed upon by the Company and the person or persons
exercising the Option, and shall otherwise comply with the terms and conditions
of this Agreement and the Plan. On the date specified in such written notice
(which date may be extended by the Company if any law or regulation requires the
Company to take any action with respect to the Option Shares prior to the
issuance thereof), the Company shall accept payment for the Option Shares.

The Exercise Price shall be payable at the time of exercise as determined by the
Company in its sole discretion either:

 

  (a) in cash, by certified check or bank check, or by wire transfer;

 

3



--------------------------------------------------------------------------------

  (b) in whole shares of the Company’s Class A common stock (including, without
limitation, by the Company delivering to the Optionee a lesser number of Shares
having a Fair Market Value on the date of exercise equal to the amount by which
the Fair Market Value of the Shares for which the Option is exercised exceeds
the Exercise Price of such Shares), provided, however, that, (i) if the Optionee
is subject to the reporting requirements of Section 16 of the Securities
Exchange Act of 1934, as amended from time to time, and if such shares were
granted pursuant to an option, then such option must have been granted at least
six (6) months prior to the exercise of the Option hereunder, and (ii) the
transfer of such shares as payment hereunder does not result in any adverse
accounting consequences to the Company;

 

  (c) in lieu of the Optionee’s being required to pay the Exercise Price in cash
or another method specified in (a) or (b) above, by the Company delivering to
the Optionee a lesser number of Shares determined as follows (a so-called “net”
exercise):

LOGO [g595577g0601082327113.jpg]

Where:

IS = the number of Shares to be issued upon such exercise (rounded down to a
number of whole shares, with the remaining fractional Share paid in cash)

ES = the number of Shares for which this Option is exercised

EP = the Exercise Price per Share

FMV = the Fair Market Value of one Share, as determined in good faith by the
Committee in its sole discretion as of the date of exercise of the Option;

 

  (d) through the delivery of cash or the extension of credit by a broker-dealer
to whom the Optionee has submitted notice of exercise or otherwise indicated an
intent to exercise an Option (a so-called “cashless” exercise); or

 

  (e) in any combination of (a), (b), (c) and/or (d) above.

The Fair Market Value of any stock to be applied toward the Exercise Price shall
be determined as of the date of exercise of the Option.

The Company shall pay all original issue taxes with respect to the issuance of
Shares pursuant hereto and all other fees and expenses necessarily incurred by
the Company in connection therewith. The holder of this Option shall have the
rights of a stockholder only with respect to those Shares covered by the Option
that have been registered in the holder’s name in the share register of the
Company upon the due exercise of the Option.

 

5. FORFEITURE

If the Optionee breaches any noncompetition, nonsolicitation, and/or assignment
of inventions agreement or obligations with the Company, or breaches in any
material respect any nondisclosure agreement (each, a “Protective Agreement”),
the Company notifies the Optionee of such breach within one (1) year following
the date on which it acquires actual knowledge thereof, and such breach is not
cured within the time provided

 

4



--------------------------------------------------------------------------------

for such cure under such Protective Agreement, if applicable, then, absent a
contrary determination by the Board (or its designee) (i) the Optionee shall
immediately forfeit to the Company the Option granted hereunder, whether vested
or unvested, and (ii) within ten (10) business days after receiving such notice
from the Company, any Common Stock received pursuant to the exercise of the
Option during the two (2) year period prior to the uncured breach of the
Protective Agreement shall be subject to Clawback (as described herein).

If, while employed by or providing services to the Company or any Affiliate, the
Optionee engages in activity that constitutes fraud or other intentional
misconduct and that activity directly results in any financial restatements,
then (i) the Optionee shall immediately forfeit to the Company the Option,
whether vested or unvested, and (ii) within ten (10) business days after
receiving notice from the Company, any Common Stock received pursuant to the
exercise of the Option shall be subject to Clawback. In addition, the Company
shall retain the right to bring an action at equity or law to enjoin the
Optionee’s activity and recover damages resulting from such activity. Further,
to the extent required by Company policy or applicable law (including, without
limitation, Section 304 of the Sarbanes-Oxley Act and Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act) and/or the rules and
regulations of the NYSE or any other securities exchange or inter-dealer
quotation service on which the Common Stock is listed or quoted, the Option
granted under this Agreement shall also be subject (including on a retroactive
basis) to clawback, forfeiture or similar requirements (and such requirements
shall be deemed incorporated by reference into this Agreement).

With respect to any shares of Common Stock subject to “Clawback” hereunder, the
Optionee shall (A) forfeit and pay to Company any gain realized on the prior
sale or transfer of such Common Stock and (B) at the option of the Company,
either (x) sell or transfer into the market any shares of such Common Stock then
held by the Optionee and forfeit and pay to Company any gain realized thereon,
or (y) sell or transfer to the Company any shares of such Common Stock for the
lesser of the then-fair market value and the amount paid by the Optionee
therefor. The Optionee’s failure to return to the Company any certificate(s)
evidencing the shares of Common Stock required to be returned pursuant to this
paragraph shall not preclude the Company from canceling any and all such
certificate(s) and shares. Similarly, the Optionee’s failure to pay to the
Company any cash required to be paid pursuant to this paragraph shall not
preclude the Company from taking any and all legal action it deems appropriate
to facilitate its recovery.

 

6. NON-ASSIGNABILITY

This Option shall not be transferable by the Optionee and shall be exercisable
only by the Optionee, except as the Plan or this Agreement may otherwise
provide.

 

5



--------------------------------------------------------------------------------

7. NOTICES

All notices, requests or other communications provided for in this Agreement
shall be made in writing either (a) by personal delivery to the party entitled
thereto, (b) by facsimile with confirmation of receipt, (c) by mailing in the
United States through the U.S. Postal Service, or (d) by express courier
service, addressed as follows:

 

To the Company:        Cumulus Media Inc.                  

 

     

 

     

Attention: General Counsel

  

To the Optionee:

  

 

     

 

     

 

  

or to such other address or addresses where notice in the same manner has
previously been given or to the last known address of the party entitled
thereto. The notice, request or other communication shall be deemed to be
received upon personal delivery, upon confirmation of receipt of facsimile
transmission, or upon receipt by the party entitled thereto if by United States
mail or express courier service; provided, however, that if a notice, request or
other communication is not received during regular business hours, it shall be
deemed to be received on the next succeeding business day of the Company.

 

8. GOVERNING LAW

This Agreement shall be construed and enforced in accordance with the laws of
the State of Delaware.

 

9. WAIVER OF JURY TRIAL

Each of the parties hereto hereby irrevocably waives any and all right to trial
by jury of any claim or cause of action in any legal proceeding arising out of
or related to this Agreement or the transactions or events contemplated hereby
or any course of conduct, course of dealing, statements (whether verbal or
written) or actions of any party hereto. The parties hereto each agree that any
and all such claims and causes of action shall be tried by a court trial without
a jury. Each of the parties hereto further waives any right to seek to
consolidate any such legal proceeding in which a jury trial has been waived with
any other legal proceeding in which a jury trial cannot or has not been waived.

 

10. BINDING EFFECT

This Agreement shall (subject to the provisions of Paragraph 6 hereof) be
binding upon the heirs, executors, administrators, successors and assigns of the
parties hereto.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Optionee have caused this Agreement to
be executed on their behalf, by their duly authorized representatives, all on
the day and year first above written.

 

CUMULUS MEDIA INC.     OPTIONEE: By:        

 

Its:        

 

7